Citation Nr: 1813630	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-29 487	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a compensable rating for service connected post-infectious dysentery/chronic diarrhea syndrome (previously rated as dysentery due to shigella).

2. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine and spondylosis with history of strain and bone spur.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Mr. Gary Carter of The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal presently rests with the RO in Des Moines, Iowa.  

In October 2017, the Veteran's representative from The American Legion testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  The Veteran was unable to attend his hearing due to automobile trouble, and signed an authorization for his representative to appear on his behalf at that hearing.  A transcript of that hearing is of record.

As a matter of clarity, at the Board hearing in October 2017, the question of whether a claim of service connection for irritable bowel syndrome, as a separate disability from the already service-connected post-infectious dysentery/chronic diarrhea syndrome, was appealed in the Veteran's September 2013 notice of disagreement was raised.  The Board has reviewed the record and determined that this is not the case.  Although the Veteran's notice of disagreement indicated irritable bowel syndrome affected his ability to obtain and maintain gainful employment (critical to his TDIU claim), the RO interpreted that to imply the Veteran was appealing the noncompensable rating for his post-infectious dysentery/chronic diarrhea syndrome.  Nonetheless, on April 10, 2014, prior to issuing the statement of the case in this matter, the RO contacted the Veteran's representative, who himself contacted the Veteran, and clarified that the Veteran only sought an increased rating for his post-infectious dysentery, and did not desire to pursue the irritable bowel syndrome service connection claim.  The increased rating claim for post-infectious dysentery/chronic diarrhea syndrome is on appeal and is addressed in the below remand.  The Board further notes that the question of whether the Veteran filed a timely notice of disagreement with the service connection claim for irritable bowel syndrome was addressed in an October 2015 statement of the case.  The Veteran did not formalize an appeal of that issue, and therefore the underlying service-connection claim for irritable bowel syndrome is not on appeal at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in this matter.

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c) (2017).  Although recent action by Congress allows the Board to review new evidence submitted by the Veteran without waiver of AOJ review (see Camp Lejeune Families Act of 2012, Public Law 112-154, codified at 38 U.S.C. § 7105(a) (2012)), this does not apply to evidence obtained by VA, to include VA examinations.  

In March 2017, the Veteran was afforded new VA examinations in connection with both of the increased rating claims on appeal.  To date, the AOJ has not considered these examinations.  In the October 2017 hearing, the Veteran's representative agreed that a remand should be issued for AOJ consideration, and a waiver was not issued.  As such, a remand is necessary for the consideration of all evidence and the issuance of a supplemental statement of the case.  

The issue of whether the Veteran's complete VA treatment records was also discussed, and it was agreed that on remand VA should make attempts to obtain all relevant treatment records in both states where the Veteran has recently lived: Iowa and Colorado.  38 C.F.R. § 3.159(c)(2) (2017).  

Finally, to the extent that the outcome of the increased rating claims may have a direct bearing on the Veteran's eligibility to TDIU, that issue must also be remanded as inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The AOJ should make all necessary attempts to obtain any outstanding VA treatment records from VA Medical Centers in Iowa or Colorado.  

2. The AOJ should then review all evidence of record, to include the March 2017 VA examinations and any newly obtained applicable VA treatment records, and readjudicate the claims on appeal.  If any benefit should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the claim to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




